DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 12/10/2020.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1-2, 7-11, 15, 18-20 have been amended. Claim 17 was canceled. Claims 1-16 and 18-20 remain pending and are ready for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1, lines 22-23 recite ‘… and and a load priority parameter’ should be ‘…and a load priority parameter’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "…the power consumption of the cooling load". There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a cooling load previously within the claim or in a depended upon claim, thus rendering it unclear as to what cooling load the claim is referring to with this recitation. For the purpose of examination, the Examiner will interpret the claim to read, "a cooling load".


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cvetkovic (NPL: “Modeling, Analysis and Design of Renewable Energy Nanogrid Systems”- hereinafter Cvetkovic) in view of Kamel et al. (US 2014/0222231 A1 – hereinafter Kamel) further in view of Ehlers et al. (US 5,572,438 –hereinafter Ehlers).
Regarding Claim 1, Cvetkovic teaches a system for renewable energy management comprising: 
an HVAC system (see page 2; Cvetkovic: “Process-optimized appliance operation control (air, water, HVAC)”) (see page 21; Cvetkovic: “Household loads more and more contain power electronics converters that optimize their operation and boost up the efficiency, as illustrated in Figure 3.1.” See Fig. 3.1; Cvetkovic: “Appliances –Air Conditioner. That is, household loads (consumption) comprises air conditioner (HVAC load)); 
at least one electronic appliance (see Fig. 1.2 and page 2; Cvetkovic: “Smart Appliances and Lighting”), wherein a power consumption of the at least one electronic appliance comprises a non-HVAC load (see page 21; Cvetkovic: “Household loads more and more contain power electronics converters that optimize That is, household loads (consumption) comprises washer, dryer, stove, range, oven, light, lamp (non-HVAC load)); 
a distributed energy resource comprising a solar panel (see page 2; Cvetkovic: “Renewable energy generation (e.g., solar systems, wind)”); 
a voltage converter operably engaged with the distributed energy resource, the HVAC system and the at least one electronic appliance (see page 3 and Fig. 1.1; Cvetkovic: “some of the components in the ac-nanogrid system such as PV, Wind and PHEV (the distributed energy resource) are actually interfaced to the grid through the power converters”. See page 15; Cvetkovic: “The IPH further comprises power distribution terminal blocks for the interconnection of the solar inverter, PHEV and various house loads.” See page 21; Cvetkovic: “Household loads more and more contain power electronics converters that optimize their operation and boost up the efficiency, as illustrated in Figure 3.1.” Therefore, ac-nanogrid system has the power converters comprise solar inverter that engaged with the solar PV and house loads (HVAC system and electronic appliances). See Fig. 1.1 and page 25; dc-nanogrid system has Energy Control Center (ECC) that can be single or three phase, ac-dc or dc-dc converter for either ac- or dc-nanogrid applications. Therefore, dc-nanogrid system has RCC as a voltage converter that engaged with the solar PV and the applications (HVAC system and electronic appliances)); 
a controller (see page 8 and Fig. 2.2; Cvetkovic teaches ac-nanogrid system has Integrated Power Hub (IPH) (controller). See page 25; Cvetkovic teaches dc-Therefore, the dc-nanogrid system has ECC as a controller) operably engaged with the distributed energy resource, the voltage converter, the HVAC system and the at least one electronic appliance (see page 8 and Fig. 2.2; Cvetkovic: “The house can have a photovoltaic and/or small wind turbine interconnected into the Integrated Power Hub (IPH) - an integrated solution with all of the equipment enclosed in a single cabinet. The IPH can comprise an internal single or three phase bus-bar for interconnection of available renewable sources, PHEV, power meter, synchronization contactor, circuit breakers and system controller.” See Fig. 1.2 and page 4; Cvetkovic: “the bidirectional ac/ac converter placed at the point where smart power meter”. See page 15; Cvetkovic: “The IPH further comprises power distribution terminal blocks for the interconnection of the solar inverter, PHEV and various house loads.” Therefore, the ac-nanogrid system has the IPH (controller) engaging with the renewable sources (distributed energy resource), power meter comprising power converter (the voltage converter), and house loads (HVAC system and electronic appliances). See page 25; Cvetkovic: “The Figure 3.3 illustrates communication between the various components in the dc-nanogrid system and the ECC itself”. Therefore, dc-nanogrid system has ECC engaging with the renewable sources (distributed energy resource), converter (the voltage converter), and house loads (HVAC system and electronic appliances)), the controller comprising a processor (see page 15; Cvetkovic: “The Power Hub Controller used is a hybrid platform that incorporates a real-time processor and a reconfigurable FPGA for reliable stand-alone applications”) and a non-transitory computer-readable medium (see Fig. 2.2; Cvetkovic: “Web-based Graphical User Interface”) having instructions stored thereon to cause the processor to perform one or more operations (see page 14; Cvetkovic: “The system power flow was monitored via the web-based Graphical User Interface (GUI) also developed in LabVIEW. Figure 2.11, shows the main web-page that displays power flow in the system”), the one or more operations comprising: 
monitoring a voltage and current output of the distributed energy resource (See pages 9; Cvetkovic: “a supervisory control and data acquisition unit called the Power Hub Controller (PHC) as a main part of the IPH. One of the PHC‟s most important functions is the monitoring of system components by gathering data (current, voltage, THD and other) over communication lines”. See page 10; Cvetkovic: “The PHC establishes communication with all control boards in the converters that are part of the system, as well as with the smart power meter (usually connected to the utility grid side)”); 
measuring the power consumption for the HVAC load and the non-HVAC load (see page 17; Cvetkovic: “The system power flow was monitored via the web-based Graphical User Interface (GUI) also developed in LabVIEW. Figure 2.11, shows the main web-page that displays power flow in the system”. See 2.11; Cvetkovic: “load-Power bar” of “house load”. See page 26; Cvetkovic: “Collected information will be used for Graphical User Interface (GUI), or optimization algorithm of the system components. Therefore, information about the power loads/consumptions of house loads ((HVAC system and electronic appliances) are collected); 
modulating a duty cycle of the voltage converter according to the voltage and current output of the distributed energy resource (see page 69; Cvetkovic: “a small change of a duty cycle around an operating point (at which ac-sweep was performed), during the load change as shown in the Figure 5.16.” See page 70; Cvetkovic: “In the previous case an ac-sweep was performed over the converter while working at 50% of the nominal power, and the load change did not significantly influence dynamics for the load change from 50% to 70% of the nominal power”. See Fig. 4.4; Cvetkovic: “Time-domain response of the output voltages and output currents of source converters for the load change”. Therefore, the duty cycle of the converter is changed/modulated according to the load change (the voltage and current output of the distributed energy resource)); 
establishing a power flow between the distributed energy resource, the HVAC system and the at least one electronic appliance according to the voltage and current output of the distributed energy resource (see page 40; Cvetkovic: “the system comprised of only solar and the load, works in the islanded mode with negligible change in the solar irradiation. If the load demand is small, as current IlA in Figure 3.19 shows, the solar converter alone provides the current equilibrium, IlA  = IlB, and regulates the bus voltage to slightly below 400 V (point A in Figure 3.19 – solar V-I curve)”. The system controls the current and voltage (power flow) between the solar (the distributed energy resource) and the load demand (HVAC system and electronic appliances)) and and a load priority parameter (see page 9; Cvetkovic: “Overload hierarchical protection in the nanogrid system can be assured by the source and the load components themselves, with no any external controller. This should prevent voltage on the bus to collapse when dealing with the CPL and all the sources are in the current regulation or current limit mode. For this functionality to be effective, the certain level of priority has to be assigned to the system components. Depending on the functionality and size of the nanogrid system, there can be more load priority levels.” That is, the power flow is protected to avoid overload based on load priority levels).
However, Cvetkovic does not explicitly teach …comprising a compressor, a motor, a blower, and a variable speed drive,
wherein the load priority parameter is configured to prioritize the HVAC load over the non-HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non- HVAC load.
Kamel from the same or similar field of endeavor teaches …comprising a compressor, a motor, a blower, and a variable speed drive (see [0032]; Kamel: “Examples of the systems, subsystems and/or components 104 a include but are not limited to fans … motors …blowers … compressors … variable air volume devices (VAV)”)

However, it does not explicitly teach wherein the load priority parameter is configured to prioritize the HVAC load over the non-HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non- HVAC load.
Ehlers from the same or similar field of endeavor teaches wherein the load priority parameter is configured to prioritize the HVAC load over the non-HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non- HVAC load (see column 3, lines 14-24; Ehlers: “A utility company, or a governmental entity, might also wish to distribute power selectively to certain types of loads, or withhold power from certain types of loads, during problem situations. For example, during natural disasters and peak load times such as excessively hot summer days, it may be a valid power system management plan to ration power delivered to specific customers, or to specific appliance types, such as water heaters, pool pumps, air conditioners, or low priority (i.e., non-essential) loads in general, in order to prevent generator or distribution system problems”. Since distribute power selectively to certain types of loads such as air conditioners during natural disasters and peak load times to prevent generator or distribution system problems, distributing power to the air conditioners is prioritized over other loads during the limit of the distributed energy resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Cvetkovic and Kamel to include Ehlers’s features of the load priority parameter is configured to prioritize the HVAC load over the non-HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non- HVAC load. Doing so would avoid inefficient utilization of resources and achieve more efficient utilization of electrical power generation capabilities and more sophisticated control of electrical loads by users. (Ehlers, column 1)

Regarding Claim 2, the combination of Cvetkonic, Kamel, and Ehlers teaches all the limitations of claim 1 above, Cvetkonic teaches further comprising a distributed energy storage device comprising a nanogrid (see Fig. 1.1 and page 1; Cvetkonic: “the residential level system (up to 25kW) can be recognized and defined as ac-nanogrid”), the distributed energy storage device being operably engaged with the distributed energy 20resource, the voltage converter, and the HVAC system and the at least one electronic appliance (see page 1; Cvetkonic: “Ac-nanogrid is thus an electrical system backbone of the power electronics–based contemporary homes as the .

Regarding Claim 3, the combination of Cvetkonic, Kamel, and Ehlers teaches all the limitations of claim 2 above, Cvetkonic teaches further comprising at least one current, voltage, or temperature sensor operably engaged with the distributed energy resource and the controller (see page 16; Cvetkovic: “two voltage sensors connected to the PHC (a main part of the IPH) for the system resynchronization to the utility grid”. See page 9; Cvetkovic: “One of the PHC‟s most important functions is the monitoring of system components by gathering data (current, voltage, THD and other) over communication lines”. See page 8, Cvetkovic: “The IPH can comprise an internal single or three phase bus-bar for interconnection of available renewable sources, PHEV, power meter, synchronization contactor, circuit breakers and system controller”. Therefore, the sensors engages with renewable sources and IPH (controller)).

Regarding Claim 4, the combination of Cvetkonic, Kamel, and Ehlers teaches all the limitations of claim 3 above, Cvetkonic teaches wherein the controller is configured to track a maximum power point generation of the distributed energy resource in response to an input by the at least one current, voltage, or temperature sensor (see page 13; Cvetkovic: “A large percentage of commercial power converters currently being installed for renewable sources are grid-tied inverters featuring Maximum Power Point Tracking (MPPT) control and simple anti-islanding detection algorithms; such inverters turn off within a few line cycles after a grid outage .

Regarding Claim 6, the combination of Cvetkonic, Kamel, and Ehlers teaches all the limitations of claim 2 above, Cvetkonic teaches further comprising an external distributed energy storage device comprising a microgrid (see Fig. 1.1 and page 1; Cvetkovic: “The so-called microgrid illustrated in the Figure 1.1 is widely known and accepted concept that comprises energy storage and a larger number of generating units in order to get the most from the naturally available renewable energy sources while minimizing infrastructural changes of the existing power grid”) being operably engaged with the distributed energy storage device comprising the nanogrid (see Fig. 1.1 and page 1; Cvetkovic: “As a smaller part of the microgrid, the residential level system (up to 25kW) can be recognized and defined as ac-nanogrid.”).

Regarding Claim 7, the combination of Cvetkonic, Kamel, and Ehlers teaches all the limitations of claim 6 above, Cvetkonic teaches wherein the one or more operations of the processor further comprise 10establishing a power flow between the distributed energy storage device and the HVAC system according to the voltage and current output of the distributed energy resource and the power consumption of the (see page 40; Cvetkonic: “the system comprised of only solar and the load, works in the islanded mode with negligible change in the solar irradiation. If the load demand is small, as current IlA in Figure 3.19 shows, the solar converter alone provides the current equilibrium, IlA  = IlB, and regulates the bus voltage to slightly below 400 V (point A in Figure 3.19 – solar V-I curve)”. The system controls the current and voltage (power flow) between the solar (the distributed energy resource) and the load demand (HVAC system)).
However, Cvetkonic does not explicitly teach … and the power consumption of the cooling load;
Kamel from the same or similar field of endeavor teaches … the power consumption of the cooling load (see [0036]; Kamel: “The facility 104 further comprises control systems…to control energy consuming and energy saving components of the facility 104. For example, one or more controllers can raise or lower automatic blinds, shut off/reduce heating or cooling in an HVAC system in the entire or just one room of the facility 104, switch usage of electricity from conventional generation to electricity generated by alternate forms, such as wind or solar”);
The same motivation to combine Cvetkonic and Kamel set forth for Claim 1 equally applies to Claim 7.

Regarding Claim 8, the combination of Cvetkonic, Kamel, and Ehlers teaches all the limitations of claim 6 above, Cvetkonic teaches wherein the one or more operations of the processor further comprise establishing a power flow between the distributed energy resource (Fig. 1.2; Solar PV, Wind Turbine) and the distributed energy 15storage device (see page 2; Cvetkonic: “EV/Plug-in hybrid generation/charging/storage”) according to the voltage and current output of the distributed energy resource and the load priority parameter (see page 1; Cvetkonic:” Ac-nanogrid is thus an electrical system backbone of the power electronics–based contemporary homes as the one illustrated in the Figure 1.2, envisioned to be energy sustainable and powered by different types of renewable energy sources, together with utility grid.” See page 40; Cvetkovic: “the system comprised of only solar and the load, works in the islanded mode with negligible change in the solar irradiation. If the load demand is small, as current IlA in Figure 3.19 shows, the solar converter alone provides the current equilibrium, IlA  = IlB, and regulates the bus voltage to slightly below 400 V (point A in Figure 3.19 – solar V-I curve)”. See page 9; Cvetkovic: “Overload hierarchical protection in the nanogrid system can be assured by the source and the load components themselves, with no any external controller. This should prevent voltage on the bus to collapse when dealing with the CPL and all the sources are in the current regulation or current limit mode. For this functionality to be effective, the certain level of priority has to be assigned to the system components. Depending on the functionality and size of the nanogrid system, there can be more load priority levels.” That is, the power flow is protected to avoid overload based on load priority levels).

Regarding Claim 9, the combination of Cvetkonic, Kamel, and Ehlers teaches all the limitations of claim 6 above, Cvetkonic teaches wherein the one or more operations of the processor further comprise establishing a power flow between the distributed energy storage device and the external distributed energy storage device according to the voltage and current output of the distributed 20energy resource and the load priority parameter (see page 4; Cvetkonic:” Ac-nanogrid for example, can be actually interfaced to the utility grid (or more precisely - microgrid) through the bidirectional ac/ac converter placed at the point where smart power meter is placed on the Figure 1.1, and could, in addition to the power conversion functions, feature Energy Control Center (ECC) operation such as real time pricing, source and load management, smart metering and many others”. See page 9; Cvetkovic: “Overload hierarchical protection in the nanogrid system can be assured by the source and the load components themselves, with no any external controller. This should prevent voltage on the bus to collapse when dealing with the CPL and all the sources are in the current regulation or current limit mode. For this functionality to be effective, the certain level of priority has to be assigned to the system components. Depending on the functionality and size of the nanogrid system, there can be more load priority levels.” That is, the power flow is protected to avoid overload based on load priority levels).

Regarding Claim 10, Cvetkovic teaches a method for renewable energy management comprising: 
 30monitoring, with a controller operably engaged with at least one current, voltage, or temperature sensor (see page 2; Cvetkovic: “Sensor, monitoring, and control network (wired or wireless) for energy sources, appliance, lighting, and process energy management; wired or wireless.” See page 16; Cvetkovic: “two voltage sensors connected to the PHC for the system resynchronization to the utility grid”), a voltage and current output of a distributed energy resource ((See pages 9; Cvetkonic: “a , the distributed energy resource comprising a solar panel (see page 2; Cvetkovic: “Renewable energy generation (e.g., solar systems, wind)”); 
measuring, with the controller operably engaged with the at least one current, voltage, or temperature sensor (see page 2; Cvetkovic: “Sensor, monitoring, and control network (wired or wireless) for energy sources, appliance, lighting, and process energy management; wired or wireless.” See page 16; Cvetkovic: “two voltage sensors connected to the PHC for the system resynchronization to the utility grid”), a power consumption of an internal energy load comprising an HVAC load and a non-HVAC load, wherein the HVAC load comprises an energy load of an HVAC system and the non-HVAC load comprises an energy load of at least one electronic appliance (see page 17; Cvetkonic: “The system power flow was monitored via the web-based Graphical User Interface (GUI) also developed in LabVIEW. Figure 2.11, shows the main web-page that displays power flow in the system”. See 2.11; Cvetkovic: “load-Power bar” of “house load”. See page 26; Cvetkonic: “Collected information will be used for Graphical User Interface (GUI), or optimization algorithm of the system components. User will be able to, at any time, access the system control webpage through the web browser, and set the priorities, limit demand/response Therefore, information of house loads (HVAC system and electronic appliances) are collected)
modulating, with the controller, a duty cycle of a voltage converter (see page 69; Cvetkovic: “a small change of a duty cycle around an operating point (at which ac-sweep was performed), during the load change as shown in the Figure 5.16.” See page 70; Cvetkovic: “In the previous case an ac-sweep was performed over the converter while working at 50% of the nominal power, and the load change did not significantly influence dynamics for the load change from 50% to 70% of the nominal power”. Therefore, the duty cycle of the converter is changed/modulated), the voltage converter being operably engaged with the distributed energy resource and the HVAC system (see page 3 and Fig. 1.1; Cvetkovic: “some of the components in the ac-nanogrid system such as PV, Wind and PHEV (the distributed energy resource) are actually interfaced to the grid through the power converters (voltage converter)”. See page 15; Cvetkovic: “The IPH further comprises power distribution terminal blocks for the interconnection of the solar inverter, PHEV and various house loads.” Therefore, ac-nanogrid system has the power converters (voltage converter) comprise solar inverter that engaged with the solar PV and house loads (HVAC system). See Fig. 1.1 and page 25; dc-nanogrid system has Energy Control Center (ECC) that can be single or three phase, ac-dc or dc-dc converter for either ac- or dc-nanogrid applications. Therefore, dc-nanogrid system has RCC as a voltage converter that engaged with the solar PV and the applications (HVAC system)); 
establishing, with the controller being operably engaged with the voltage converter (see page 8 and Fig. 2.2; Cvetkovic: “The house can have a photovoltaic and/or small wind turbine interconnected into the Integrated Power Hub (IPH) - an integrated solution with all of the equipment enclosed in a single cabinet. The IPH can comprise an internal single or three phase bus-bar for interconnection of available renewable sources, PHEV, power meter, synchronization contactor, circuit breakers and system controller” See Fig. 1.2 and page 4; Cvetkovic: “the bidirectional ac/ac converter placed at the point where smart power meter”. Therefore, the ac-nanogrid system has the IPH engaging with the power converter), a power flow between the distributed energy resource, the HVAC system and the at least one electronic appliance according to the voltage and current output of the distributed energy resource, the power consumption of the HVAC load, and a load priority parameter (see page 40; Cvetkovic: “the system comprised of only solar and the load, works in the islanded mode with negligible change in the solar irradiation. If the load demand is small, as current IlA in Figure 3.19 shows, the solar converter alone provides the current equilibrium, IlA  = IlB, and regulates the bus voltage to slightly below 400 V (point A in Figure 3.19 – solar V-I curve)”. The system controls the current and voltage (power flow) between the solar (the distributed energy resource) and the load demand (HVAC system and electronic appliances). See page 9; Cvetkovic: “Overload hierarchical protection in the nanogrid system can be assured by the source and the load components themselves, with no any external controller. This should prevent voltage on the bus to collapse when dealing with the CPL and all the sources are in the current regulation or current limit mode. For this functionality to be effective, the certain level of That is, the power flow is protected to avoid overload based on load priority levels); and 
establishing, with the controller being operably engaged with the voltage converter (see page 8 and Fig. 2.2; Cvetkovic: “The house can have a photovoltaic and/or small wind turbine interconnected into the Integrated Power Hub (IPH) - an integrated solution with all of the equipment enclosed in a single cabinet. The IPH can comprise an internal single or three phase bus-bar for interconnection of available renewable sources, PHEV, power meter, synchronization contactor, circuit breakers and system controller” See Fig. 1.2 and page 4; Cvetkovic: “the bidirectional ac/ac converter placed at the point where smart power meter”. Therefore, the ac-nanogrid system has the IPH engaging with the power converter), a power flow between the distributed energy resource (Fig. 1.2; Solar PV, Wind Turbine) and a distributed energy storage device (see page 2; Cvetkonic: “EV/Plug-in hybrid generation/charging/storage”) according to the voltage and current output of the distributed energy resource, the power consumption of the HVAC load and the load priority parameter (see page 1; Cvetkonic:” Ac-nanogrid is thus an electrical system backbone of the power electronics–based contemporary homes as the one illustrated in the Figure 1.2, envisioned to be energy sustainable and powered by different types of renewable energy sources, together with utility grid.” See page 40; Cvetkovic: “the system comprised of only solar and the load, works in the islanded mode with negligible change in the solar irradiation. If the load demand is small, as current IlA in Figure 3.19 shows, the solar converter alone provides the current equilibrium, IlA  = IlB, and regulates the A in Figure 3.19 – solar V-I curve)”. See page 9; Cvetkovic: “Overload hierarchical protection in the nanogrid system can be assured by the source and the load components themselves, with no any external controller. This should prevent voltage on the bus to collapse when dealing with the CPL and all the sources are in the current regulation or current limit mode. For this functionality to be effective, the certain level of priority has to be assigned to the system components. Depending on the functionality and size of the nanogrid system, there can be more load priority levels.” That is, the power flow is protected to avoid overload based on load priority levels), the distributed energy storage device comprising a nanogrid (see page 1; Cvetkonic:” Ac-nanogrid is thus an electrical system backbone of the power electronics–based contemporary homes as the one illustrated in the Figure 1.2, envisioned to be energy sustainable and powered by different types of renewable energy sources, together with utility grid.” Therefore, the distributed energy storage device comprises a nanogrid), 
However, it does not explicitly teach wherein the load priority parameter is configured to prioritize the HVAC load over the non- HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non-HVAC load.
Ehlers from the same or similar field of endeavor teaches wherein the load priority parameter is configured to prioritize the HVAC load over the non- HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non-HVAC load (see column 3, lines 14-24; Ehlers: “A utility company, or a governmental entity, might also wish to distribute power selectively to certain types of loads, or withhold power from certain types of loads, during problem situations. For example, during natural disasters and peak load times such as excessively hot summer days, it may be a valid power system management plan to ration power delivered to specific customers, or to specific appliance types, such as water heaters, pool pumps, air conditioners, or low priority (i.e., non-essential) loads in general, in order to prevent generator or distribution system problems”. Since distribute power selectively to certain types of loads such as air conditioners during natural disasters and peak load times to prevent generator or distribution system problems, distributing power to the air conditioners is prioritized over other loads during the limit of the distributed energy resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Cvetkovic and Kamel to include Ehlers’s features of the load priority parameter is configured to prioritize the HVAC load over the non-HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non- HVAC load. Doing so would avoid inefficient utilization of resources and achieve more efficient utilization of electrical power generation capabilities and more sophisticated control of electrical loads by users. (Ehlers, column 1)

Regarding to Claim 11, the limitations in this claim is taught by the combination of Cvetkovic, Kamel, and Ehlers as discussed connection with claim 7.

Regarding Claim 12, Cvetkovic, Kamel, and Ehlers teaches the limitations as described in claim 10, Cvetkovic teaches further comprising calculating, with the controller operably engaged with the at least one current, voltage, or temperature sensor (see page 16; Cvetkovic: “two voltage sensors connected to the PHC (a main part of the IPH) for the system resynchronization to the utility grid”. See page 9; Cvetkovic: “One of the PHC‟s most important functions is the monitoring of system components by gathering data (current, voltage, THD and other) over communication lines”. See page 8, Cvetkovic: “The IPH can comprise an internal single or three phase bus-bar for interconnection of available renewable sources, PHEV, power meter, synchronization contactor, circuit breakers and system controller”. Therefore, the sensors engages with renewable sources and IPH (controller)), a maximum power point generation parameter of the distributed energy resource (see page 13; Cvetkovic: “A large percentage of commercial power converters currently being installed for renewable sources are grid-tied inverters featuring Maximum Power Point Tracking (MPPT) control and simple anti-islanding detection algorithms; such inverters turn off within a few line cycles after a grid outage occurs.” Therefore, the PHC (ac-nanofrid controller) controls MPPT based on voltage detection. See page 35; Cvetkovic: “(solar) converter operates in the voltage mode regulating the dc bus. Once it reaches the maximum power point, it continues to operate in the Maximum Power Point Tracking .

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cvetkovic in view of Kamel in view of Ehlers further in view of Sprinkle (US 2018/0173264 A1 – hereinafter Sprinkle).
Regarding Claim 5, the combination of Cvetkovic, Kamel, and Ehlers teaches all the limitations of claim 3 above; however, it does not explicitly teach wherein the at least one current, voltage, or temperature sensor comprises 5at least one controllable node within the nanogrid.
Sprinkle from the same or similar field of endeavor teaches wherein the at least one current, voltage, or temperature sensor comprises 5at least one controllable node within the nanogrid (see [0005]; Sprinkle: “the Mark 1 gets the necessary data directly from the sensor nodes which are spread strategically throughout the micro/nanogrid without consulting the branded and proprietary equipment groupings which may be deployed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Cvetkovic, Kamel, and Ehlers to include Sprinkle’s features of the at least one current, voltage, or temperature sensor comprises 5at least one controllable node within the nanogrid. Doing so would establish power routes which enable predictable existing equipment operational protocols which accomplish planned nanogrid functions in real time.

Regarding Claim 14, the combination of Cvetkovic, Kamel, and Ehlers teaches all the limitations of claim 10 above; however, it does not explicitly teach further comprising modulating one or more components of the HVAC system in response to the voltage and current output of the distributed energy resource.
Sprinkle from the same or similar field of endeavor teaches further comprising modulating one or more components of the HVAC system (see [0036]; Sprinkle: “For example, one or more controllers can raise or lower automatic blinds, shut off/reduce heating or cooling in an HVAC system in the entire or just one room of the facility 104, switch usage of electricity from conventional generation to electricity generated by alternate forms, such as wind or solar, and the like”) in response to the voltage and current output of the distributed energy resource (see [0034]; Sprinkle: “The electrical energy can be generated from traditional fossil fuels, or alternate forms of power generation, such as solar cells, wind turbines, fuel cells, any type of electrical energy generator, and the like”. See [0036]; Sprinkle: “The facility 104 comprises measurement devices 104 b configured to measure actual energy usage in real time. The sensors can comprise current sensors, voltage sensors…”).
The same motivation to combine Cvetkonic, Kamel, Ehlers, and Sprinkle set forth for Claim 5 equally applies to Claim 14.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cvetkovic in view of Kamel in view of Ehlers further in view of Burmester et al. (NPL: “A review of nanogrid topologies and technologies” – hereinafter Burmester).
Regarding Claim 13, the combination of Cvetkovic, Kamel, and Ehlers teaches all the limitations of claim 10 above, Cvetkonic teaches further comprising establishing, with the controller operably engaged with a power interface  (see Fig. 2.2 and page 14; Cvetkovic: “The system power flow was monitored via the web-based Graphical User Interface (GUI) also developed in LabVIEW. See Fig. 2.2 and page 14; Cvetkovic: “One of the PHC‟s most important functions is the monitoring of system components by gathering data (current, voltage, THD and other) over communication lines”), a power flow between the distributed energy storage device and an external distributed energy storage device (see page 4; Cvetkonic:” Ac-nanogrid for example, can be actually interfaced to the utility grid (or more precisely - microgrid) through the bidirectional ac/ac converter placed at the point where smart power meter is placed on the Figure 1.1, and could, in addition to the power conversion functions, feature Energy Control Center (ECC) operation such as real time pricing, source and load management, smart metering and many others”), the external distributed energy storage device comprising a microgrid (see Fig. 1.1 and page 1; Cvetkovic: “The so-called microgrid illustrated in the Figure 1.1 is widely known and accepted concept that comprises energy storage and a larger number of generating units in order to get the most from the naturally available renewable energy sources while minimizing infrastructural changes of the existing power grid”).
However, it does not explicitly teach … a power interface gateway;
Burmester from the same or similar field of endeavor teaches … a power interface gateway (see page 762; Burmester: “The gateway is a bidirectional power connection between other nanogrids, microgrids or the national grid”);
.

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cvetkovic in view of Nasir et al. (NPL: “Solar PV-Based Scalable DC Microgrid for Rural Electrification in Developing Regions” – hereinafter Nasir) further in view of Ehlers.
Regarding Claim 15, Cvetkonic teaches a method for renewable energy management comprising: 
monitoring a tracking signal of a distributed energy resource operating within a microgrid (see page 13; Cvetkovic: “A large percentage of commercial power converters currently being installed for renewable sources are grid-tied inverters featuring Maximum Power Point Tracking (MPPT) control and simple anti-islanding detection algorithms; such inverters turn off within a few line cycles after a grid outage occurs.” Therefore, the PHC (ac-nanogrid controller) controls MPPT based on voltage detection), the microgrid comprising (see Fig. 1.1 and page 13; Cvetkovic: “As a smaller part of the microgrid, the residential level system (up to 25kW) can be recognized and defined as ac-nanogrid”) and a distributed energy storage system (see Fig. 1.1 and page 13; Cvetkovic: “The so-called microgrid illustrated in the Figure 1.1 is widely known and accepted concept that comprises energy storage and a larger number of generating units in order to get the most from the ;  
measuring a power consumption of an internal energy load within the (see page 17; Cvetkonic: “The system power flow was monitored via the web-based Graphical User Interface (GUI) also developed in LabVIEW. Figure 2.11, shows the main web-page that displays power flow in the system”. See page 26; Cvetkonic: “Collected information will be used for Graphical User Interface (GUI), or optimization algorithm of the system components. User will be able to, at any time, access the system control webpage through the web browser, and set the priorities, limit demand/response operation values, or change set point temperature of the air-conditioner system in some part of the house”), the internal energy load comprising an HVAC load and a non-HVAC load (see Fig. 1.2; Cvetkonic teaches Smart Appliances and Lighting. See page 21; Cvetkonic: “Household loads more and more contain power electronics converters that optimize their operation and boost up the efficiency, as illustrated in Figure 3.1”), wherein the HVAC load comprises an energy load of an HVAC system (see page 21; Cvetkovic: “Household loads more and more contain power electronics converters that optimize their operation and boost up the efficiency, as illustrated in Figure 3.1.” See Fig. 3.1; Cvetkovic: “Appliances –Air Conditioner. That is, household loads comprises air conditioner (HVAC load)) and the non-HVAC load comprises an energy load of at least one electronic appliance (see page 21; Cvetkovic: “Household loads more and more contain power electronics converters that optimize their operation and boost up the efficiency, as illustrated in That is, household loads comprises washer, dryer, stove, range, oven, light, lamp (non-HVAC load)); 
modulating a duty cycle of a voltage converter according to the internal energy load (see page 69; Cvetkovic: “a small change of a duty cycle around an operating point (at which ac-sweep was performed), during the load change as shown in the Figure 5.16.” See page 70; Cvetkovic: “In the previous case an ac-sweep was performed over the converter while working at 50% of the nominal power, and the load change did not significantly influence dynamics for the load change from 50% to 70% of the nominal power”. Therefore, the duty cycle of the converter is changed/modulated) and a load priority parameter within the microgrid (see page 9; Cvetkovic: “the BPC can supply power to keep all high priority loads and renewable sources to continue functioning in the stand-alone mode”); and
establishing a power flow between the distributed energy resource and the (see Fig. 2.3 and page 11; Cvetkovic: “The utility grid is connected and acts as the regulated voltage source. All local renewable sources are interconnected and operate as current sources. When the renewable energy production overweighs consumption, the house sources energy back to the utility grid”).
However, it does not explicitly teach … at least two nanogrids; wherein the load priority parameter is configured to prioritize the HVAC load over the non- HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non-HVAC load.
Nasir from the same or similar field of endeavor teaches … at least two nanogrids (see Fig. 1 and Abstract; Nasir: “The proposed microgrid architecture consists of several nanogrids capable of the self-sustained generation, storage, and bidirectional flow of power within the microgrid”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cvetkovic to include Nasir’s features of at least two nanogrids. Doing so would enhance distribution efficiency to makes it independently scalable in its planning and operation.
However, it does not explicitly teach wherein the load priority parameter is configured to prioritize the HVAC load over the non- HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non-HVAC load.
Ehlers from the same or similar field of endeavor teaches wherein the load priority parameter is configured to prioritize the HVAC load over the non-HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non- HVAC load (see column 3, lines 14-24; Ehlers: “A utility company, or a governmental entity, might also wish to distribute power selectively to certain types of loads, or withhold power from certain types of loads, during problem situations. For example, during natural disasters and peak load times such as excessively hot summer days, it may be a valid power system management plan to ration power delivered to specific customers, or to specific appliance types, such as water heaters, pool pumps, air conditioners, or low priority (i.e., non-essential) loads in general, in order to prevent generator or distribution system problems”. Since distribute power selectively to certain types of loads such as air conditioners during natural disasters and peak load times to prevent generator or distribution system problems, distributing power to the air conditioners is prioritized over other loads during the limit of the distributed energy resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Cvetkovic and Nasir to include Ehlers’s features of the load priority parameter is configured to prioritize the HVAC load over the non-HVAC load such that the power flow between the distributed energy resource and the at least one electronic appliance is restricted when the voltage and current output of the distributed energy resource is insufficient to satisfy both the HVAC load and the non- HVAC load. Doing so would avoid inefficient utilization of resources and achieve more efficient utilization of electrical power generation capabilities and more sophisticated control of electrical loads by users. (Ehlers, column 1)

Regarding Claim 16, the combination of Cvetkonic, Nasir, and Ehlers teaches all the limitations of claim 15 above, Cvetkonic teaches further comprising establishing a power flow between the distributed energy resource and the distributed energy storage system according to the internal energy load and the load priority parameter (see page 4; Cvetkonic: “Ac-nanogrid for example, can be actually interfaced to the utility grid (or more precisely - microgrid) through the bidirectional ac/ac converter placed at the point where smart power meter is placed on the Figure 1.1, and could, in addition to the power conversion functions, feature Energy Control Center (ECC) operation such as real time pricing, source and load management, smart metering and many others.”).

Regarding Claim 19, the combination of Cvetkonic, Nasir, and Ehlers teaches all the limitations of claim 15 above, Nasir teaches further comprising establishing a power flow between the distributed energy storage system and the at least two(see page 394; Nasir: “Based on the duty cycle control of the flyback converter, power may be channeled from the microgrid to nanogrid or vice versa”).
The same motivation to combine Cvetkonic and Nasir set forth for Claim 15 equally applies to Claim 19.

Regarding Claim 20, the combination of Cvetkonic, Nasir, and Ehlers teaches all the limitations of claim 15 above, Nasir further teaches further comprising modulating the energy load of the at least one electronic appliance according to a total available power parameter of the microgrid (see page 392, right column; Nasir: “MPPT techniques are employed to extract the maximum power from the available solar energy”).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cvetkovic in view of Nasir in view of Ehlers further in view of Sprinkle (US 2018/0173264 A1 – hereinafter Sprinkle).
Regarding Claim 18, the combination of Cvetkonic, Nasir, and Ehlers teaches all the limitations of claim 15 above; however, it does not explicitly teach further comprising modulating one or more components of the HVAC system in response to a voltage and current output of the distributed energy resource.
Sprinkle from the same or similar field of endeavor teaches further comprising modulating one or more components of the HVAC system (see [0036]; Sprinkle: “For example, one or more controllers can raise or lower automatic blinds, shut off/reduce heating or cooling in an HVAC system in the entire or just one room of the facility 104, switch usage of electricity from conventional generation to electricity generated by alternate forms, such as wind or solar, and the like”) in response to the voltage and current output of the distributed energy resource (see [0034]; Sprinkle: “The electrical energy can be generated from traditional fossil fuels, or alternate forms of power generation, such as solar cells, wind turbines, fuel cells, any type of electrical energy generator, and the like”. See [0036]; Sprinkle: “The facility 104 comprises measurement devices 104 b configured to measure actual energy usage in real time. The sensors can comprise current sensors, voltage sensors…”).
.

Response to Arguments
Applicant’s arguments filed 12/10/2020 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 11) which recites:
“In more particularity, Cvetkovic does provide some teaching for regulating the flow of energy between a solar panel and a load demand via a solar converter (see e.g., Cvetkovic pg. 40); however, Cvetkovic fails to provide any teaching, suggestion or motivation for differentiating and prioritizing between types of loads (e.g., an HVAC load and a non-HVAC load) within a renewable energy management system and method, as provided by Applicant's invention. While Kamel provides some teaching for controlling certain building systems (e.g., automatic blinds, HVAC, etc.) according to certain energy consumption parameters (see e.g., Kamel 0036), Kamel fails to provide any teaching, suggestion or motivation for differentiating between types of loads (e.g., an HVAC load and a non-HVAC load) and prioritizing a flow of power therebetween based on the differentiated load demands and the voltage and current ”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Ehlers, has been relied upon to reject the limitations incorporated in the amendment. 
For similar as those presented above with respect to independent claim 1, claims 10 is rejected in view of the cited references.
Dependent claims 2-9 and 11-14 depend directly, or indirectly, from independent claims 1 and 10. The rejections to these claims are maintained.

With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 13) which recites:
 “Applicant respectfully submits that neither Cvetkovic nor Kamel nor Sprinkle, alone or combined, are sufficient to form aprimafacie case of obviousness with respect to claims 15. Claim 18, which depends directly from claim 15 and incorporate all the limitations therein, is also asserted to be allowable at least by virtue of its dependency as well as for the additional features that it recites.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Ehlers, has been relied upon to reject the limitations incorporated in the amendment. 
Dependent claims 16 and 18-20 depend directly, or indirectly, from independent claim 15. The rejections to these claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117